Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 1 of 15




                   Exhibit G
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 2 of 15




                                                   EB-00017940
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 3 of 15




                                                   EB-00017941
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 4 of 15




                                                   EB-00017942
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 5 of 15




                                                   EB-00017943
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 6 of 15




                                                   EB-00017944
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 7 of 15




                                                   EB-00017945
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 8 of 15




                                                   EB-00017946
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 9 of 15




                                                   EB-00017947
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 10 of 15




                                                    EB-00017948
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 11 of 15




                                                    EB-00017949
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 12 of 15




                                                    EB-00017950
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 13 of 15




                                                    EB-00017951
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 14 of 15




                                                    EB-00017952
Case 1:16-cv-09517-LAK-KHP Document 156-7 Filed 11/16/18 Page 15 of 15




                                                    EB-00017953
